DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed November 27, 2019 and claiming priority to KR10-2019-0028855, filed March 13, 2019.  The application contains Claims 1-19.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-10, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Damerow et al. (US 2015/0344030 A1) in view of Shashua et al. (US 2017/0010618 A1).
Damerow teaches, according to claim 1, a path providing apparatus configured to:
obtain current location data of a vehicle and receive obstacle data of moving objects (Damerow et al., at least para. [0018], “The right side of FIG. 1 shows one aspect of the present invention: Again the trajectories of the two vehicles in this simple traffic scene are predicted. But contrary to the conventional approach the risk is estimated for different points in time (corresponding to different positions of the ego-vehicle's trajectory) and the corresponding point of the trajectory of the other traffic participant.”),
generate a virtual vehicle swarm comprising a plurality of virtual vehicles, generate a plurality of pieces of path prediction data by virtually driving each of the plurality of virtual vehicles on a first map based on the current location data (Damerow et al., at least para. [0048], “We repeat this for a plurality of potential future ego-car trajectories, which represent the ego-car behavior alternatives. These alternative trajectories may be obtained by varying the ego-trajectory it was started with. Such initial ego-trajectory may be the most like trajectory as an outcome of a prediction of future movement behavior.”),
update the plurality of pieces of path prediction data by virtually driving each of the plurality of virtual vehicles on a second map based on the obstacle data (Damerow et al., at least para. [0047], “In FIG. 2 the ego-vehicle is indicated by the trajectory with the solid line. To calculate the risk maps, e.g. for the risk inherent in the interaction of two cars in a traffic situation shown in FIG. 2, we start at a defined time t (usually the current time), predict the future trajectories of the two cars (ego-car and other car) and calculate, for each point in time, the continuous risk indicators.”; and para. [0048], “We repeat this for a plurality of potential future ego-car trajectories…The other traffic participant is also represented by at least one predicted trajectory (there may also be several predicted trajectories to capture a certain variability in the others' behavior, the one shown in the Figs. may be the one which is most likely again).”), and 
generate optimal path data from among the updated plurality of pieces of path prediction data based on the path finding command including the first location and the second location (Damerow et al., at least para. [0048], “For each pair of predicted trajectories (one from the ego car and one from the other traffic participant), we get a function of risk over future time or, (which can be calculated equivalently by scaling the time axis), of risk over driven ego-car trajectory length. If the other traffic participant is represented by several trajectories the risk functions of these trajectories are averaged.”; and para. [0049], “We then assemble the plurality of risk functions of the different ego-trajectory alternatives to get a risk map…”).
“In some embodiments, a navigation system for a vehicle may include at least one processor programmed to: receive from a camera, at least one environmental image associated with the vehicle; determine a navigational maneuver for the vehicle based on analysis of the at least one environmental image; cause the vehicle to initiate the navigational maneuver; receive a user input, associated with a user's navigational response different from the initiated navigational maneuver; determine navigational situation information relating to the vehicle based on the received user input; and store the navigational situation information in association with information relating to the user input.”; and para. [0117], “In some embodiments, a navigation system for a vehicle may include at least one processor programmed to: determine a navigational maneuver for the vehicle based, at least in part, on a comparison of a motion of the vehicle with respect to a predetermined model representative of a road segment; receive from a camera, at least one image representative of an environment of the vehicle; determine, based on analysis of the at least one image, an existence in the environment of the vehicle of a navigational adjustment condition; cause the vehicle to adjust the navigational maneuver based on the existence of the navigational adjustment condition; and store information relating to the navigational adjustment condition.”).  It would have been 
Regarding claim 2, the obstacle data includes data regarding presence or the absence of a moving object of the moving objects at a predetermined position being detected, and the second map based on the obstacle data includes information on the presence or absence of the moving object at the predetermined position (Damerow et al., at least para. [0047], “…we start at a defined time t (usually the current time), predict the future trajectories of the two cars (ego-car and other car) and calculate, for each point in time, the continuous risk indicators.”; and para. [0048], “We repeat this for a plurality of potential future ego-car trajectories, which represent the ego-car behavior alternatives. These alternative trajectories may be obtained by varying the ego-trajectory it was started with. Such initial ego-trajectory may be the most like trajectory as an outcome of a prediction of future movement behavior. The other traffic participant is also represented by at least one predicted trajectory…”).
Regarding claim 3, the processor is configured to extract first path prediction data having a start node that is closest to the first location from among the updated plurality of pieces of path prediction data and generate first path calculation data from the first location to the start node when the first location is not included in the first map or the second map, extract second path prediction data having an end node that is closest to the second location from among the “In some embodiments, the remote server may collect trajectories and landmarks from multiple clients (e.g., vehicles that travel along a common road segment). The server may match curves using landmarks and create an average road model based on the trajectories collected from the multiple vehicles. The server may also compute a graph of roads and the most probable path at each node or conjunction of the road segment.”; and para. [0495], “Every drive may be seen as an ordered list of lattice sites. The system may color every lattice site belonging to a drive to produce an image of the merged drives. The colored lattice points may be represented as nodes on the merged drives. The drives passing from one node to another may be represented as links.”).  Shashua et al. teaches that the system is readily extendable to further “links” or “nodes” on the overall planned path created by the adaptive system.  It would have been obvious to incorporate this teaching of Shashua et al. into the system of Damerow et al. for the purpose of enabling the vehicle to operate in a normal manner, i.e. to start a trip where it currently sits and end the trip at its destination, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 4, the processor is configured to generate the optimal path data based on at least one of vector data, moving distance data, moving time data, mission data, or vehicle “In FIG. 2 the ego-vehicle is indicated by the trajectory with the solid line. To calculate the risk maps, e.g. for the risk inherent in the interaction of two cars in a traffic situation shown in FIG. 2, we start at a defined time t (usually the current time), predict the future trajectories of the two cars (ego-car and other car) and calculate, for each point in time, the continuous risk indicators.”; i.e. at least “moving time data”).

Damerow teaches, according to claim 7, a path providing method comprising: 
obtaining current location data of a vehicle (Damerow et al., at least para. [0018], “The right side of FIG. 1 shows one aspect of the present invention: Again the trajectories of the two vehicles in this simple traffic scene are predicted. But contrary to the conventional approach the risk is estimated for different points in time (corresponding to different positions of the ego-vehicle's trajectory) and the corresponding point of the trajectory of the other traffic participant.”); 
generating a virtual vehicle swarm comprising a plurality of virtual vehicles and a plurality of pieces of path prediction data by virtually driving each of the plurality of virtual vehicles on a first map based on the current location data; receiving, by the communication interface, obstacle data of a moving object detected on the first map (Damerow et al., at least para. [0048], “We repeat this for a plurality of potential future ego-car trajectories, which represent the ego-car behavior alternatives. These alternative trajectories may be obtained by varying the ego-trajectory it was started with. Such initial ego-trajectory may be the most like trajectory as an outcome of a prediction of future movement behavior.”); 
“In FIG. 2 the ego-vehicle is indicated by the trajectory with the solid line. To calculate the risk maps, e.g. for the risk inherent in the interaction of two cars in a traffic situation shown in FIG. 2, we start at a defined time t (usually the current time), predict the future trajectories of the two cars (ego-car and other car) and calculate, for each point in time, the continuous risk indicators.”; and para. [0048], “We repeat this for a plurality of potential future ego-car trajectories…The other traffic participant is also represented by at least one predicted trajectory (there may also be several predicted trajectories to capture a certain variability in the others' behavior, the one shown in the Figs. may be the one which is most likely again).”); and 
generating optimal path data from among the updated plurality of pieces of path prediction data based on the path finding command including the first location and the second location (Damerow et al., at least para. [0048], “For each pair of predicted trajectories (one from the ego car and one from the other traffic participant), we get a function of risk over future time or, (which can be calculated equivalently by scaling the time axis), of risk over driven ego-car trajectory length. If the other traffic participant is represented by several trajectories the risk functions of these trajectories are averaged.”; and para. [0049], “We then assemble the plurality of risk functions of the different ego-trajectory alternatives to get a risk map…”).
Damerow et al. does not expressly teach a communication interface configured to receive a path finding command including a first location and a second location (i.e. origin and “In some embodiments, a navigation system for a vehicle may include at least one processor programmed to: receive from a camera, at least one environmental image associated with the vehicle; determine a navigational maneuver for the vehicle based on analysis of the at least one environmental image; cause the vehicle to initiate the navigational maneuver; receive a user input, associated with a user's navigational response different from the initiated navigational maneuver; determine navigational situation information relating to the vehicle based on the received user input; and store the navigational situation information in association with information relating to the user input.”; and para. [0117], “In some embodiments, a navigation system for a vehicle may include at least one processor programmed to: determine a navigational maneuver for the vehicle based, at least in part, on a comparison of a motion of the vehicle with respect to a predetermined model representative of a road segment; receive from a camera, at least one image representative of an environment of the vehicle; determine, based on analysis of the at least one image, an existence in the environment of the vehicle of a navigational adjustment condition; cause the vehicle to adjust the navigational maneuver based on the existence of the navigational adjustment condition; and store information relating to the navigational adjustment condition.”).  It would have been obvious to incorporate the teaching of Shashua et al. into the system of Damerow et al. for the purpose of defining system components that are well understood to perform the functions 
Regarding claim 8, the obstacle data includes data regarding presence or absence of the moving object at a predetermined position being detected, and the second map based on the obstacle data includes information on the presence or the absence of the moving object at the predetermined position (Damerow et al., at least para. [0047], “…we start at a defined time t (usually the current time), predict the future trajectories of the two cars (ego-car and other car) and calculate, for each point in time, the continuous risk indicators.”; and para. [0048], “We repeat this for a plurality of potential future ego-car trajectories, which represent the ego-car behavior alternatives. These alternative trajectories may be obtained by varying the ego-trajectory it was started with. Such initial ego-trajectory may be the most like trajectory as an outcome of a prediction of future movement behavior. The other traffic participant is also represented by at least one predicted trajectory…”).
Regarding claim 9, based on at least one of the first location and the second location not being included in the first map or the second map, the generating the optimal path data comprises: extracting first path prediction data including a start node that is closest to the first location from among the updated plurality of pieces of path prediction data based on the first location not being included in the first map or the second map; extracting second path prediction data including an end node that is closest to the second location from among the updated plurality of pieces of path prediction data when the second location is not included in the first “In some embodiments, the remote server may collect trajectories and landmarks from multiple clients (e.g., vehicles that travel along a common road segment). The server may match curves using landmarks and create an average road model based on the trajectories collected from the multiple vehicles. The server may also compute a graph of roads and the most probable path at each node or conjunction of the road segment.”; and para. [0495], “Every drive may be seen as an ordered list of lattice sites. The system may color every lattice site belonging to a drive to produce an image of the merged drives. The colored lattice points may be represented as nodes on the merged drives. The drives passing from one node to another may be represented as links.”).  Shashua et al. teaches that the system is readily extendable to further “links” or “nodes” on the overall planned path created by the adaptive system.  It would have been obvious to incorporate this teaching of Shashua et al. into the system of Damerow et al. for the purpose of enabling the vehicle to operate in a normal manner, i.e. to start a trip where it currently sits and end the trip at its destination, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 10, in generating the optimal path data, the optimal path data is determined based on at least one of vector data, moving distance data, moving time data, mission data, or vehicle status data included in each of the plurality of pieces of path prediction data (Damerow et al., at least para. [0047], “In FIG. 2 the ego-vehicle is indicated by the trajectory with the solid line. To calculate the risk maps, e.g. for the risk inherent in the interaction of two cars in a traffic situation shown in FIG. 2, we start at a defined time t (usually the current time), predict the future trajectories of the two cars (ego-car and other car) and calculate, for each point in time, the continuous risk indicators.”; i.e. at least “moving time data”).

Damerow et al. teaches, according to claim 13, a path providing apparatus configured to: 
obtain current location data of a vehicle and receive obstacle data of at least one moving object based on the obtained current location data (Damerow et al., at least para. [0018], “The right side of FIG. 1 shows one aspect of the present invention: Again the trajectories of the two vehicles in this simple traffic scene are predicted. But contrary to the conventional approach the risk is estimated for different points in time (corresponding to different positions of the ego-vehicle's trajectory) and the corresponding point of the trajectory of the other traffic participant.”); 
generate a virtual vehicle swarm comprising a plurality of virtual vehicles, generate a plurality of pieces of path prediction data by virtually driving each of the plurality of virtual vehicles on a first map based on the current location data (Damerow et al., at least para. [0048], “We repeat this for a plurality of potential future ego-car trajectories, which represent the ego-car behavior alternatives. These alternative trajectories may be obtained by varying the ego-trajectory it was started with. Such initial ego-trajectory may be the most like trajectory as an outcome of a prediction of future movement behavior.”), and 
update the plurality of pieces of path prediction data by virtually driving each of the plurality of virtual vehicles on a second map based on the obstacle data (Damerow et al., at least para. [0047], “In FIG. 2 the ego-vehicle is indicated by the trajectory with the solid line. To calculate the risk maps, e.g. for the risk inherent in the interaction of two cars in a traffic situation shown in FIG. 2, we start at a defined time t (usually the current time), predict the future trajectories of the two cars (ego-car and other car) and calculate, for each point in time, the continuous risk indicators.”; and para. [0048], “We repeat this for a plurality of potential future ego-car trajectories…The other traffic participant is also represented by at least one predicted trajectory (there may also be several predicted trajectories to capture a certain variability in the others' behavior, the one shown in the Figs. may be the one which is most likely again).”), 
wherein, based on a path finding command including a departure location and a destination of the vehicle, generating optimal path data for the vehicle from among the updated plurality of pieces of path prediction data (Damerow et al., at least para. [0048], “For each pair of predicted trajectories (one from the ego car and one from the other traffic participant), we get a function of risk over future time or, (which can be calculated equivalently by scaling the time axis), of risk over driven ego-car trajectory length. If the other traffic participant is represented by several trajectories the risk functions of these trajectories are averaged.”; and para. [0049], “We then assemble the plurality of risk functions of the different ego-trajectory alternatives to get a risk map…”).
“In some embodiments, a navigation system for a vehicle may include at least one processor programmed to: receive from a camera, at least one environmental image associated with the vehicle; determine a navigational maneuver for the vehicle based on analysis of the at least one environmental image; cause the vehicle to initiate the navigational maneuver; receive a user input, associated with a user's navigational response different from the initiated navigational maneuver; determine navigational situation information relating to the vehicle based on the received user input; and store the navigational situation information in association with information relating to the user input.”; and para. [0117], “In some embodiments, a navigation system for a vehicle may include at least one processor programmed to: determine a navigational maneuver for the vehicle based, at least in part, on a comparison of a motion of the vehicle with respect to a predetermined model representative of a road segment; receive from a camera, at least one image representative of an environment of the vehicle; determine, based on analysis of the at least one image, an existence in the environment of the vehicle of a navigational adjustment condition; cause the vehicle to adjust the navigational maneuver based on the existence of the navigational adjustment condition; and store information relating to the navigational adjustment condition.”).  It would have been 
Regarding claim 14, the obstacle data comprises at least one of a position of the at least one moving object and a size of the at least one moving object (Damerow et al., at least para. [0047], “The middle part of the FIG. 2 shows the corresponding positions on the trajectories of the two vehicles and indicates the resulting risk at the positions of the ego-trajectory. This gives a curve of future risk over time resp. ego-car trajectory length as indicated in the rightmost part of FIG. 2.”).
Regarding claim 15, the second map comprises a map on which a first obstacle that was not in the first map appears, on which a second obstacle in the first map is relocated, or on which a third obstacle that was present in the first map disappears (Damerow et al., at least Figs. 1-2 and para. [0048], “We repeat this for a plurality of potential future ego-car trajectories, which represent the ego-car behavior alternatives. These alternative trajectories may be obtained by varying the ego-trajectory it was started with. Such initial ego-trajectory may be the most like trajectory as an outcome of a prediction of future movement behavior. The other traffic participant is also represented by at least one predicted trajectory (there may also be several predicted trajectories to capture a certain variability in the others' behavior, the one shown in the Figs. may be the one which is most likely again).”).
Regarding claim 16, the optimal path data is determined based on at least one of vector data, moving distance data, moving time data, mission data, or vehicle status data included in each of the plurality of pieces of path prediction data (Damerow et al., at least para. [0047], “In FIG. 2 the ego-vehicle is indicated by the trajectory with the solid line. To calculate the risk maps, e.g. for the risk inherent in the interaction of two cars in a traffic situation shown in FIG. 2, we start at a defined time t (usually the current time), predict the future trajectories of the two cars (ego-car and other car) and calculate, for each point in time, the continuous risk indicators.”; i.e. at least “moving time data”).
Regarding claim 18, the processor is configured to update the plurality of pieces of path prediction data by virtually driving each of the plurality of virtual vehicles on the second map based on absence of the at least one moving object being detected in the second map (Damerow et al., at least para. [0060], “Especially if there are several alternative interpretations of a traffic scene which lead to different involved predicted risks, this becomes necessary. We then at first search which situation classes apply to a scene (in FIG. 6 upper left, one traffic scene is shown which is compatible with several different “prototypical” situation classes, with different risks), and select a subset of the possible candidates according to some criteria (like a mixture between evidence for the class and past experienced risk for the involved class). Typically, the situations represent discrete behavioral choices of other traffic participants. For each chosen situation candidate, we build a separate risk map. In a subset of all of these risk maps, we can then search for risk-aversive paths. For a decision, we then have to find a good compromise from the path proposals of the risk maps, or choose the most favorable one. The chosen path will then again be the basis for actuation support, control, or situation and risk dependent warning.”).
Regarding claim 19, the absence of the at least one moving object being detected comprises the at least one moving object in the first map disappears in the second map or the at least one moving object that was present in the first map has moved (Damerow et al., at least Figs. 1-2 and para. [0048], “We repeat this for a plurality of potential future ego-car trajectories, which represent the ego-car behavior alternatives. These alternative trajectories may be obtained by varying the ego-trajectory it was started with. Such initial ego-trajectory may be the most like trajectory as an outcome of a prediction of future movement behavior. The other traffic participant is also represented by at least one predicted trajectory (there may also be several predicted trajectories to capture a certain variability in the others' behavior, the one shown in the Figs. may be the one which is most likely again).”). 

Claims 5-6, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Damerow et al. in view of Shashua et al. as applied to claim 1, 7 or 13 above, respectively, and further in view of Moghe et al. (US 2018/0063261 A1).
Regarding claim 5, Damerow et al. and Shashua et al. teach the elements of claim 1 above, and further teach a memory (Shashua et al., at least para. [0338], “At step 542, processing unit 110 may filter the set of candidate objects to exclude certain candidates (e.g., irrelevant or less relevant objects) based on classification criteria. Such criteria may be derived from various properties associated with object types stored in a database (e.g., a database stored in memory 140). Properties may include object shape, dimensions, texture, position (e.g., relative to vehicle 200), and the like. Thus, processing unit 110 may use one or more sets of criteria to reject false candidates from the set of candidate objects.”), but do not expressly teach, where Moghe et al. teaches path prediction based on the driving history (Moghe et al., at least para. “FIG. 6 illustrates heuristic path prediction 600, where, for example, in the case of a more complex topology beyond simple straight path linear prediction (path 610 with options), the prediction algorithm may use heuristics from relevant vehicle and condition information 620 and its collected database of vehicle travel patterns based on their profiles (such as their make, model, speed, their application fingerprints, the time-of-day, driving history…”).  It would have been obvious to incorporate the teaching of Moghe et al. into the system of Damerow et al. and Shashua et al. for the purpose of incorporating relevant contributing, vehicle specific elements into the path prediction equation, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 6, the driving history data includes actual path data generated based on actual driving of the vehicle (Moghe et al., at least para. [0043], “FIG. 6 illustrates heuristic path prediction 600, where, for example, in the case of a more complex topology beyond simple straight path linear prediction (path 610 with options), the prediction algorithm may use heuristics from relevant vehicle and condition information 620 and its collected database of vehicle travel patterns based on their profiles (such as their make, model, speed, their application fingerprints, the time-of-day, driving history…”).
Regarding claim 11, Damerow et al. and Shashua et al. teach the elements of claim 7 above, and further teach a memory (Shashua et al., at least para. [0338], “At step 542, processing unit 110 may filter the set of candidate objects to exclude certain candidates (e.g., irrelevant or less relevant objects) based on classification criteria. Such criteria may be derived from various properties associated with object types stored in a database (e.g., a database stored in memory 140). Properties may include object shape, dimensions, texture, position (e.g., relative to vehicle 200), and the like. Thus, processing unit 110 may use one or more sets of criteria to reject false candidates from the set of candidate objects.”), but do not expressly teach, where Moghe et al. teaches path prediction based on the driving history (Moghe et al., at least para. [0043], “FIG. 6 illustrates heuristic path prediction 600, where, for example, in the case of a more complex topology beyond simple straight path linear prediction (path 610 with options), the prediction algorithm may use heuristics from relevant vehicle and condition information 620 and its collected database of vehicle travel patterns based on their profiles (such as their make, model, speed, their application fingerprints, the time-of-day, driving history…”).  It would have been obvious to incorporate the teaching of Moghe et al. into the system of Damerow et al. and Shashua et al. for the purpose of incorporating relevant contributing, vehicle specific elements into the path prediction equation, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 12, the driving history data includes actual path data generated based on actual driving of the vehicle (Moghe et al., at least para. [0043], “FIG. 6 illustrates heuristic path prediction 600, where, for example, in the case of a more complex topology beyond simple straight path linear prediction (path 610 with options), the prediction algorithm may use heuristics from relevant vehicle and condition information 620 and its collected database of vehicle travel patterns based on their profiles (such as their make, model, speed, their application fingerprints, the time-of-day, driving history…”).
Regarding claim 17, Damerow et al. and Shashua et al. teach the elements of claim 7 above, and further teach a memory (Shashua et al., at least para. [0338], “At step 542, processing unit 110 may filter the set of candidate objects to exclude certain candidates (e.g., irrelevant or less relevant objects) based on classification criteria. Such criteria may be derived from various properties associated with object types stored in a database (e.g., a database stored in memory 140). Properties may include object shape, dimensions, texture, position (e.g., relative to vehicle 200), and the like. Thus, processing unit 110 may use one or more sets of criteria to reject false candidates from the set of candidate objects.”), but do not expressly teach, where Moghe et al. teaches path prediction based on the driving history (Moghe et al., at least para. [0043], “FIG. 6 illustrates heuristic path prediction 600, where, for example, in the case of a more complex topology beyond simple straight path linear prediction (path 610 with options), the prediction algorithm may use heuristics from relevant vehicle and condition information 620 and its collected database of vehicle travel patterns based on their profiles (such as their make, model, speed, their application fingerprints, the time-of-day, driving history…”).  It would have been obvious to incorporate the teaching of Moghe et al. into the system of Damerow et al. and Shashua et al. for the purpose of incorporating relevant contributing, vehicle specific elements into the path prediction equation, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.